May 20, 1915. The opinion of the Court was delivered by
The exigencies of the cause prevents a recital of its history and a full statement of the issues which have been made. So much of that as shall be necessary may be set out by the reporter. The appeal is from an order of the Circuit Court which directed the exhumation of a dead body interred in Magnolia Cemetery, at Charleston, in the last months of 1914. The object of the disinterment is to see if the body sustains certain marks which may certainly identify it as that of one who was the alleged child of Bridget Purcell, of the Dominion of Canada.
All those who have been instructed in and who believe the Bible, believe that the living body is made in the image of God, that it is his temple, and that the "Spirit of God dwelleth in it." If that be so, then the dead body, even, ought to be, and is, regarded with grave concern. When it has been put away, "earth to earth," it ought not to be lightly disturbed. For that reason, an order directing its exhumation ought not to be made except upon the most serious consideration. And it matters not whether it be the body of one called saint or called sinner, if we dare to pretend to a knowledge of that character. The serious import of the order, then, makes it one which ought to be, and is in many cases, subject to appeal. While the dead body ought not to be, and is not, subject to the control and gaze of all or many individuals, it ought to be subject to the examination of her who bore it. The petitioner here claims to be the mother of her who is dead. If that be so, then she ought to have the right and privilege to undo the grave and see its inhabitant. If the testimony makes out her *Page 207 
contention prima facie, then we think the petitioner is entitled to the order.
In the instant case the circumstances tending to prove the fact need not be recited. It is sufficient to say they show such a connection betwixt the child who is alleged to have begun life in Canada and the woman who died and was buried in Charleston as to raise the presumption that they are one and the same.
The genuineness of the witnesses who swore has not been challenged by proof, nor has that which they swore to been controverted in like manner.
We are, therefore, of the opinion that the order of the Circuit Court was properly granted, and must be, and is, affirmed.